NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  SHAWN JAMES BRUNSON, Appellant.

                             No. 1 CA-CR 14-0429
                               FILED 4-21-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-446778-001
                The Honorable Jeanne M. Garcia, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant
                            STATE v. BRUNSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia K. Norris joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Shawn Brunson asks this Court to search the record for fundamental
error. Brunson was given an opportunity to file a supplemental brief in
propria persona. He has not done so. After reviewing the record, we affirm
Brunson’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against
Brunson. State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3           A.R. woke up at 3:00 a.m. because her dog was barking.
Finding the barking unusual, she went to find her dog. A.R. looked out her
front window and saw an unfamiliar truck parked in front of her house,
next to her landscaper’s storage trailer. After she saw movement in the
truck, A.R. woke her husband and called “crime stop,” a non-emergency
police number.

¶4            A.R. described to the operator the events as they were
unfolding. A man—later identified as Brunson—emerged from the truck
with a saw and used it to pry the trailer’s lock. But he was unsuccessful.
Brunson then walked around the trailer, looking at its hitch and front side.
Afterwards, he rummaged around his truck and grabbed a crowbar. He
pried the lock again, but was also unsuccessful. Brunson returned to the
truck and sat inside. The police soon arrived and arrested him.

¶5             Brunson was charged with one count of attempted burglary
in the third degree and one count of possession of burglary tools. The State
alleged that he had five prior felony convictions. At trial, the court ruled
that the State could use a sanitized version of Brunson’s most recent prior
conviction for impeachment purposes. A.R. and her husband testified to the
events of that night. Both made in-court identifications of Brunson. A.R.’s


                                       2
                           STATE v. BRUNSON
                           Decision of the Court

landscaper testified that the trailer was his and that the police called him
the night in question to come examine the trailer. The court also admitted a
recording of A.R.’s crime stop call.

¶6             In his defense, Brunson testified that he was having car
problems that night. As he was traveling west on Bethany Home Road, the
truck “started like it was running out of gas,” “kind of chugging along.”
Fearing that the truck was dying, Brunson turned left onto Third Avenue
to look for a gas station. After he made a right turn, his truck died in front
of A.R.’s house. In the past, the truck would start again after a few minutes,
so Brunson decided to take a nap. At one point, he had to urinate, so he
looked around his truck for a bottle, found nothing, and ultimately urinated
by the trailer. Brunson admitted that he had been convicted of a felony in
2005. The jurors found him guilty as charged.

¶7            The trial court conducted the sentencing hearing in
compliance with Brunson’s constitutional rights and Arizona Rule of
Criminal Procedure 26. Brunson knowingly, voluntarily, and intelligently
admitted—and the court found—that he had five prior felony convictions.
The court also found four mitigating factors. For the attempted burglary
conviction, the court sentenced Brunson to 3 years’ imprisonment to run
concurrent with 2.5 years’ imprisonment for the possession of burglary
tools conviction. Both the imprisonment terms were less than the
presumptive for an individual with prior felony convictions, and both
included 27 days credit.

                               DISCUSSION

¶8          We review Brunson’s convictions and sentences for
fundamental error. See State v. Gendron, 168 Ariz. 153, 155, 812 P.2d 626, 628
(1991).

¶9            Counsel for Brunson has advised this Court that after a
diligent search of the entire record, he has found no arguable question of
law. We have read and considered counsel’s brief and fully reviewed the
record for reversible error. See Leon, 104 Ariz. at 300, 451 P.2d at 881. We
find none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Brunson
was represented by counsel at all stages of the proceedings, and the
sentences imposed was within the statutory limits. We decline to order
briefing and we affirm Brunson’s convictions and sentences.

¶10         Upon the filing of this decision, defense counsel shall inform
Brunson of the status of his appeal and of his future options. Defense


                                      3
                           STATE v. BRUNSON
                           Decision of the Court

counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Brunson shall have 30 days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for
review.

                              CONCLUSION

¶11           We affirm Brunson’s convictions and sentences.




                                  :ama




                                      4